 652DECISIONSOF NATIONALLABOR RELATIONS BOARDAstronauticsCorporation of AmericaandInterna-tionalBrotherhoodofElectricalWorkers,AFL-CIO-CLC, Petitioner.Case 30-RC-2099May 16, 1974SUPPLEMENTAL DECISION, ORDER,AND SECOND DIRECTION OFELECTIONBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn September 28, 1973, the Regional Director forRegion 30, after a hearing, issued a Decision andDirection of Election' in the above-entitled proceed-ing in which he found the unit noted below2appropriate for the purposes of collective bargaining.Before the election was held, the Petitioner and theEmployer disagreed as to whether certain employeesin the material department should be included in theunit.To resolve this matter, a further hearing wasordered by the Regional Director which was held byHearing Officer Cecil Sutphen. Thereafter, in ac-cordance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, this case was transferred to the Board. TheEmployer and the Petitioner filed briefs with theBoard.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.The Employer is engaged in the manufacture andsale of electronic aircraft instruments at three plants,all located within a two-block radius. The materialdepartment, under the overall supervision of B. L.Peters,has three separately supervised sectionsknown as industrial engineering, purchasing, andmaterial control. The Employer contends that theemployees in the material department do not have asufficient community of interest with the productionand maintenance employees to warrant their inclu-sion in the same unit. The Petitioner is agreeable tothe exclusion of certain of these employees, butwould include others as plant clericals. Thus, thePetitionerwould exclude the employees in theindustrial engineering sectionwhich, it appears,consists of professional and office clerical employees.Itwould also exclude the buyers in the purchasingsectionasmanagerialemployees, in view of theirauthority to commit the Employer for purchases thatmay amount to many thousands of dollars, butwould include the clerks in the purchasing section,whose duties ofmaintainingrecords, typing, andtaking dictation show them to be office clericalemployees.We shall exclude the employees in theindustrial engineering and purchasing section.Remaining for determination are the employees inthematerial control section whom, except as notedbelow, the Petitioner would include in the unit asplant clericals.That section is divided into threeseparately supervised subsections: stockroom, mate-rial expediting, and inventory control.The stockroom employees are hourly paid and areclassifiedas receiver, storekeeper, assistant store-keeper, drivers, store attendant, and store attendanthelper. They perform the usual duties associated withreceiving, in-plant distributions, storing, and record-keeping of material shipped to the Employer. Theyalso assemble parts from "kit sheets" and place theminto a kit or container for use by the productionemployees.There are employees in material expediting whoare salaried and are classified as senior expediter,expediter, material control clerk, and material clerk.Theymaintain records relating to the flow ofmaterials throughout the plant and "run" neededparts from the stockroom to other locations, princi-pally to the production area. There is also a salariedmaterial coordinatorwho interprets engineeringdrawings to resolve complex problems that arise withrespecttomaterial shortages at various plantlocations, for which work a formal technical educa-tion is required.The employees in inventory control who aresalaried are classified as scheduler, material controlclerk,and senior clerk typist; one hourly paidemployee is a packer. The employees are responsiblefor all shipping operations and the maintenance ofan adequate supply of materials. They also preparethekitsheets for the stockroom personnel andmaintain a separate storeroom for office supplies.There are also salaried employees classified asmaterial coordinators in inventory control, whom thePetitionerwould exclude. Their duties require theanalysis of engineering drawings in the planning ofthemore difficult shipments, some of which aredestined for overseas. A formal technical educationis also a requisite for their jobs.Except for the material coordinators, the work ofthe employees in the stockroom, material expediting,1Unpublishedqualityassurance and reliability department employees,office clerical2All productionand maintenanceemployees employedat the Employ-employees,managerial employees,professional employees, guards, ander'sMilwaukee,Wisconsin,facilities,including plant clerical employees andsupervisors as defined in the Act,and all other employees.productioninspectors,but excludingcivil aviationdepartment employees,210 NLRB No. 101 ASTRONAUTICS CORP.OF AMERICA653and inventory control of the material control sectionis in thenature of that performed by plantclericals .3We shall therefore include them in the productionand maintenanceunit found appropriate by theRegional Director which specifically includes plantclericalemployees by agreement of the parties.However, in view of the technical nature of theirwork, we shall exclude the material coordinatorsfrom the unit in which technical employees havebeen excluded.4ORDERIt ishereby ordered that theunitfound by theRegionalDirector to be appropriate be, and it herebyis, amendedto read as follows:All productionand maintenance employees em-3 SeeContainerResearch Corp,188 NLRB 586.4During the hearing,itwas disclosed that the Employer had acquired, inOctober 1973,the assets of another company which was engaged in thecomputer terminal business.The Employer has established a computerterminal department,but this department is in a developmental engineeringployed at the Employer's Milwaukee, Wisconsin,facilities, including plant clerical employees (in-cluding those employed in the stockroom, materi-al expediting, and inventory control subsectionsof the material control section of the materialdepartment),and production inspectors, butexcluding all other employees in the materialdepartment, civil aviation department employees,qualityassurance and reliability departmentemployees, office clerical employees, managerialemployees, professional employees, guards, allother employees, and all supervisors as defined inthe Act.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]stage,employing only engineers,and no decision has been made as to theextent theEmployerwill utilize its recent acquisition.In these circumstancesitwouldbe prematureto make a unit determination of the employees whowill be employedin that department.